Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application #16/133,102 that was filed on 09/17/2018. Claims 1-15 are currently under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the correct “first joint axle”, “second joint axle”, “third joint axle” in claim 1; the “common line” in claim 2, line 4-5 of claim 3, line 2 of claim 4 must be shown or the feature(s) canceled from the claim(s).  The 28 and 29 shown in Fig1 and 2 does not show an axle. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "23 and 22" ,”28”, and "29" have both been used to designate that seem to be the attachment struts. The 28 and 29s are indicated to be axles, but the figures of does not show any axle. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The recitation “in each case” in line 11 of claim 1 is not clear. It is not clear what scenarios or cases are being referred therein. Therefore the limitation is considered vague and indefinite. All of the same other recitations in claim 1 and its dependents need to be corrected accordingly.
The recitation “in each case” in line 2 of claim 2 is not clear. It is not clear what scenarios or cases are being referred therein. Therefore the limitation is considered vague and indefinite.
The recitation “in each case” in line 5 of claim 1 is not clear. It is not clear what scenarios or cases are being referred therein. Therefore the limitation is considered vague and indefinite.
The last four lines of claim 1 is difficult to understand and seem a run on sentence. The last four lines (i.e. last paragraph) of claim 1 need to be revised for proper understanding of all the limitations. Appropriate correction/clarification required.
Dependent claims 2-15 are rejected under the same rationale as the rejection of the above parent claims due to their dependencies.

Examiner’s commentary:
The examiner recommends amending the preamble of the independent claim 1 in to:
 “An Aircraft flexible control surface actuator arrangement…” instead of “An actuator arrangement for a flexible control surface of an aircraft” to place the actuator in an aircraft environment.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642